DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 5-7, 10 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daigle et al. (US PG Pub. No. US 2009/0326379 A1, Dec. 31, 2009) (hereinafter “Daigle”) in view of Scabia, M., M. Calzolai, L. Capineri, Leonardo Masotti, and A. Fort. "A real-time two-dimensional pulsed-wave Doppler system." Ultrasound in medicine & biology 26, no. 1 (2000): 121-131 (hereinafter “Scabia”).
Regarding claim 1: Daigle teaches a method of imaging with Doppler ultrasound, comprising: transmitting a first unfocused spherical ultrasound wavefront pulse from a first transmit aperture towards a moving object ([0059] - "flat focus" refers to firing all elements in phase to insonofy an entire field of view with a single pulse, where for a linear array the resultant wavefront is planar, but - [0064] - applying the same "flat focus" to a curvilinear array generates a spherical wavefront, - [0091]-[0092] - where any wavefront including spherical can be used and where the disclosed method can be used with a curvilinear array); receiving echoes of the first unfocused spherical ultrasound wavefront pulse at a first receive aperture ([0073] - since Daigle explicitly discloses that the method can be applied with a curvilinear array and a spherical wavefront, this description is considered to equally apply to all disclosed embodiments); and computing an object velocity vector at one or more pixels based on the received echoes at the receive aperture ([0077]-[0078], [0080], [0093], [0097], claim 1 - since Daigle explicitly discloses that the method can be applied with a curvilinear array and a spherical wavefront, this description is considered to equally apply to all disclosed embodiments).
Daigle is silent on a multiple aperture ultrasound probe comprising a first transmit aperture, a first receive aperture, and a second receive aperture.
Scabia, in the same field of endeavor, teaches a method of Doppler ultrasound comprising the use a multiple aperture ultrasound probe comprising a first transmit aperture, a first receive aperture, and a second receive aperture (figure 1, Two-Dimensional Doppler Technique). Scabia further teaches that the use of two separate receive apertures enables Doppler measurements in two different directions for obtaining multidimensional Doppler using a single probe, where the prior art methods required more than one probe (pg. 122, column 2, paragraphs 1-2).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Daigle by using multiple aperture probe as taught by Scabia in order to enable multidimensional Doppler using a single probe in view of the further teachings of Scabia.
Further regarding claim 1: Daigle and Scabia teach an imaging field that comprises a plurality of pixels (voxels), wherein each of the plurality of pixels (voxels) comprises a first acoustic path to the first receive aperture and a second acoustic path to the second receive aperture (Scabia – figure 3, and all associated description); computing a plurality of adjustment factors for the first acoustic path and the second acoustic path for each of the plurality of pixels (Scabia - equations 1-10 and all associated description).
Regarding claim 2: Daigle and Scabia  teach the plurality of adjustment factors further comprises: calculating a first angle between the first transmit aperture and the first acoustic path for each of the plurality of pixels (Scabia – angles theta1 and theta2, as shown in figures 1 and 3, and equations 1-10); and calculating a second angle between the first transmit aperture and the second acoustic path for each of the plurality of pixels (Scabia – angles theta1 and theta2, as shown in figures 1 and 3, and equations 1-10).
Regarding claim 5: Daigle and Scabia teach the method of claim 1 further comprising: computing a direction of the object velocity vector (Daigle - [0077]-[0078], [0080], [0090]).
Regarding claim 6: Daigle and Scabia teach the method of claim 1, further comprising computing a magnitude of the object velocity vector (Daigle - [0077]-[0078], [0080], [0090]).
Regarding claim 7: Daigle and Scabia teach the method of claim 1, wherein a magnitude of the velocity vector is calculated by taking half the sum of the magnitudes of a first velocity measurement and a second velocity measurement (Daigle – [0080] – the velocity measurements, including magnitude, are averaged and in the case where there are two acquired measurements, it would amount to taking half the sum of the two measurements) the first velocity measurement taken along a first acoustic path bisecting an angle between the first receive aperture, one of the plurality of pixels, and the second receive aperture (see first annotated figure below); and the second velocity measurement taken along a second acoustic path from the first transmit aperture to one of the plurality of pixels, to the second receive aperture (see second annotated figure below).

1)
[AltContent: connector]
    PNG
    media_image1.png
    287
    360
    media_image1.png
    Greyscale




2)
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    287
    360
    media_image1.png
    Greyscale


Regarding claim 10: Daigle and Scabia teach the method of claim 1 further comprising: automatically analyzing a plurality of measured velocity vectors to identify at least one axis of predominant motion (Daigle - figure 3, [0078]).
Regarding claim 14: Daigle and Scabia teach the method of claim 1, wherein the first unfocused spherical ultrasound wavefront pulse is configured to insonify an entire region of interest (Daigle - [0059] - "flat focus" refers to firing all elements in phase to insonofy an entire field of view with a single pulse, where for a linear array the resultant wavefront is planar, but - [0064] - applying the same "flat focus" to a curvilinear array generates a spherical wavefront, - [0091]-[0092] - where any wavefront including spherical can be used and where the disclosed method can be used with a curvilinear array).
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daigle and Scabia as applied to claim 1 above, and further in view of Pelissier et al. (US PG Pub. No. US 2011/0196237 A1, Aug. 11, 2011) (hereinafter “Pelissier”).
Regarding claim 8: Daigle and Scabia teach the method of claim 1 but are silent on receiving a user input indicating an axis of predominant motion of the moving object.
Pelissier, in the same problem solving area of Doppler imaging, teaches receiving a user input indicating an axis of predominant motion of the moving object ([0084]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Daigle and Scabia by including the user input of Pelissier in order to allow the user to obtain a desired velocity measurement at a location and direction of their choice.
Regarding claim 9: Daigle, Scabia, and Pelissier teach the method of claim 8. Pelissier further teaches using at least one color to indicate motion along an axis ([0070]-[0071]), although Pelissier does not specify that this color indication is applied to the user-selected direction.
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Daigle, Scabia, and Pelissier to apply the color indication of Pelissier to the user-selected direction in order to provide the user with easily understood visual feedback regarding the velocity in their selected direction of choice.
Claims 11, 12, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klessel et al. (US PG Pub. No. US 2008/0110263 A1, May 15, 2008) (hereinafter “Klessel”).
Regarding claim 11: Klessel teaches transmitting a first unfocused spherical ultrasound wavefront pulse from a single transducer element of a first transmit aperture ([0038] "defocused", which can be transmitted by any number of elements; [0072] - defocused; [0085] – single transducer element can produce a defocused beam, figure 5A – the defocused beam from a single element has a spherical wavefront; [0103] – “Some embodiments may use a single transmit transducer element to create perhaps a less directional ultrasound wavefront, and/or a wavefront that better approximates a point source (e.g., a hemispheric wavefront).”); receiving echoes of the first unfocused spherical ultrasound wavefront pulse at a first receive aperture ([0104], figure 8); storing in-phase values of the received echoes ([0046], [0121]-[0125], [0300] – I and Q data is “baseband”); storing quadrature values of the received echoes ([0046], [0121]-[0125], [0300] – I and Q data is “baseband”). Klessel further teaches that this manner of transmission allows interrogating as broad an area of the medium as possible ([0084]-[0085], [0103]) which reduces the number of transmit events per frame and increases power efficiency that can improve battery life/size ([0102]).
In another embodiment, Klessel teaches evaluating in-phase and quadrature values to determine a magnitude and a direction of motion of objects within a region of interest relative to a first transmit aperture or a first receive aperture ([0060]-[0061] – baseband data is used to determine velocity, i.e. “magnitude and direction of motion”).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to combine the embodiments of Klessel in order to perform Doppler imaging with increased efficiency and improved battery life, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Regarding claim 12: Klessel teaches the method of claim 11 wherein the first transmit aperture and the first receive aperture are located on a common transducer array ([0104], figure 8).
Regarding claim 15: Klessel teaches the method of claim 11, wherein the first unfocused spherical ultrasound wavefront pulse is configured to insonify an entire region of interest ([0103] – “Some embodiments may use a single transmit transducer element to create perhaps a less directional ultrasound wavefront, and/or a wavefront that better approximates a point source (e.g., a hemispheric wavefront).” and “the hemispheric wave may permit the received echo waves to interrogate a larger portion of the medium”; where a “larger portion of the medium” is considered to be “an entire region of interest” in the absence of any details regarding the region of interest).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klessel as applied to claim 11 above, and further in view of Scabia, M., M. Calzolai, L. Capineri, Leonardo Masotti, and A. Fort. "A real-time two-dimensional pulsed-wave Doppler system." Ultrasound in medicine & biology 26, no. 1 (2000): 121-131 (hereinafter “Scabia”).
Regarding claim 13: Klessel teaches receiving echoes of a first wavefront pulse at a receive aperture, and storing in-phase and quadrature values of the received echoes ([0104]; 0046], [0121]-[0125], [0300] – I and Q data is “baseband”; from which Doppler measurements are obtained – [0060]-[0061]) but does not teach a second receive aperture that is separate from the first receive aperture.
Scabia, in the same problem solving area of Doppler ultrasound, teaches the use of two separate receive apertures in order to perform 2D Doppler by calculating Doppler measurements in two directions corresponding to the two apertures (TWO-DIMENSIONAL DOPPLER TECHNIQUE).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Klessel by implementing the Doppler acquisition using two separate apertures as taught Scabia in order to enable two dimensional Doppler measurements to obtain more data from the region of interest.
Response to Arguments
Rejections under 35 U.S.C. §112(b) with respect to claims 2-3 are withdrawn in light of the amendments to the claims.
Applicant’s arguments regarding prior art rejections of all pending claims, filed 04/05/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunmire, B., et al. "Cross-beam vector Doppler ultrasound for angle-independent velocity measurements." Ultrasound in medicine & biology 26.8 (2000): 1213-1235 – teaches multiple methods of calculating Doppler measurements using multiple receive apertures with a single transmit aperture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793